 In the MatterofAMERICAN BREAD COMPANYandBAKERY'ANDCONFEC-TIONERY WORKERS INTERNATIONAL UNION OF AMERICA, LOCAL #128,A. F. of L.Case No. C-2230.-Decided March 16,, 1943AMENDMENT TO DECISION AND ORDEROn October 9, 1942, the National Labor Relations Board issued aDecision and Order in the above-entitled proceeding.?The Regional Director for the Tenth Region having requested theBoard to clarify the said Order, and the Board, on February 25, 1943,having issued an order to.show cause why a proposed amendment tothe said Order should not be made, and no objections having beenfiled to the said proposed amendment, the Board hereby amends thesaid Order by inserting the following paragraph between paragraphs2 (c) and 2 (d) of the said Order:Make whole-the employees who-went on strike on April 15, 1942,or thereafter, and who have applied for and have not been offeredreinstatement within 5 days from the date of such application,for any loss of pay they may Nave suffered by -reason of the, re-spondent's failure to reinstate them within 5 days of their appli-cation, by payment to each of them of a sum of money equal tothat which he would have normally earned as wages during theperiod from 5 days after the date of his application to the date ofthe offer of reinstatement, less his net earnings,' if any, duringsaid period.MR. JOHN M. HOUSTON took no part in the consideration of theabove Amendment to Decision and Order.144 N. L. R. B. 970.48 N. L. R. B., No. 17.89